[oatesempagramdexhibit104001.jpg]
1 Exhibit 10.41 AMENDMENT TO EMPLOYMENT AGREEMENT This AMENDMENT TO EMPLOYMENT
AGREEMENT (the "Amendment") is effective as of February 23, 2016 (the "Effective
Date"), by and between FIDELITY NATIONAL INFORMATION SERVICES, INC., a Georgia
corporation ("FIS" or the "Company"), and Michael P. Oates (the "Employee") and
amends that certain Employment Agreement dated October 1, 2009, as previously
amended on February 8, 2012 and January 29, 2013 (as previously amended, the
"Agreement"). Unless expressly amended herein, the terms of the Agreement remain
in full force and effect. In consideration of the mutual covenants and
agreements set forth herein, the parties agree as follows: 1. Section 2 is
deleted and the following is inserted in lieu thereof: “2. Employment and
Duties. Subject to the terms and conditions of this Agreement, Company employs
Employee to serve as Corporate Executive Vice President, or in such other
capacity as may be mutually agreed by the parties. Employee accepts such
employment and agrees to undertake and discharge the duties, functions and
responsibilities commensurate with the aforesaid position and such other duties
and responsibilities as may be prescribed from time to time by Company. Employee
shall devote substantially all business time, attention and effort to the
performance of duties hereunder and shall not engage in any business, profession
or occupation, for compensation or otherwise without the express written consent
of Company, other than personal, personal investment, charitable, or civic
activities or other matters that do not conflict with Employee's duties.” 2.
Section 4 is deleted and the following is inserted in lieu thereof: “4. Salary.
During the Employment Term, Company shall pay Employee an annual base salary,
before deducting all applicable withholdings, of no less than $522,500 per year,
payable at the time and in the manner dictated by Company's standard payroll
policies. Such minimum annual base salary may be periodically reviewed and
increased (but not decreased without Employee's express written consent) at the
discretion of Company to reflect, among other matters, cost of living increases
and performance results (such annual base salary, including any increases, the
"Annual Base Salary").” 3. Sections 5(b) and (c) are deleted and the following
is inserted in lieu thereof: “(b) supplemental disability insurance sufficient
to provide a benefit to Employee equal to two-thirds of Employee's
pre-disability Annual Base Salary until Employee reaches the age of 65, provided
that such coverage is available in the market using traditional standards of
underwriting; (c) an annual incentive bonus opportunity under Company's annual
incentive plan ("Annual Bonus Plan") for each calendar year included in the
Employment Term, with such opportunity to be earned based upon attainment of
performance objectives established by Company ("Annual Bonus"). Employee's
target Annual Bonus under the Annual Bonus Plan shall be no less than 130% of
Employee's then current Annual Base Salary, with a maximum



--------------------------------------------------------------------------------



 
[oatesempagramdexhibit104002.jpg]
2 of up to 260% of Employee's then current Annual Base Salary (collectively, the
target and maximum Annual Bonus are referred to as the "Annual Bonus
Opportunity"). Employee's Annual Bonus Opportunity may be periodically reviewed
and increased by Company, but may not be decreased without Employee's express
written consent. Employee’s Annual Bonus is subject to the Company’s clawback
policy, pursuant to which the Company may recoup all or a portion of any bonus
paid if, after payment, there is a finding of fraud, a restatement of financial
results, or errors or omissions discovered that call into question the business
results on which the bonus was based. If owed pursuant to the terms of the
Annual Bonus Plan, the Annual Bonus shall be paid no later than the March 15th
first following the calendar year to which the Annual Bonus relates. Unless
provided otherwise herein or the Board of Directors of Company (the "Board")
determines otherwise, no Annual Bonus shall be paid to Employee unless Employee
is employed by Company, or an affiliate thereof, on the Annual Bonus payment
date;” 4. The following is inserted as Section 6 and all subsequent Sections are
renumbered accordingly: “6. Compensation Policies. Company has adopted certain
compensation related policies that apply to Employee. Employee acknowledges
that, as a corporate officer, he is expected to maintain an ownership level in
Company stock of at least two (2) times his annual base salary and that
following the vesting of any restricted shares granted to him, Employee must
hold 50% of those shares for at least six (6) months. Employee further
represents that he has read and understands the Company’s policies regarding
insider trading and prohibiting the hedging and pledging of Company stock.” 5.
Sections 8(f)(i) is deleted and the following is inserted in lieu thereof: “(i)
a material adverse change in Employee's position or title, or a material
diminution in Employee's managerial authority, duties or responsibilities or the
conditions under which such duties or responsibilities are performed (e.g., a
material reduction in the number or scope of department(s), functional group(s)
or personnel over which Employee has managerial authority), in each case as in
effect as of immediately following the Effective Date of the most recent
Amendment to the Agreement;” 6. Section 9(a)(iv) is deleted and the following is
inserted in lieu thereof: “(iv) All stock option, restricted stock and other
equity-based incentive awards granted by Company that were outstanding but not
vested as of the Date of Termination shall become immediately vested and/or
payable, as the case may be;”



--------------------------------------------------------------------------------



 
[oatesempagramdexhibit104003.jpg]
3 IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above. FIDELITY NATIONAL INFORMATION SERVICES, INC.
By: ___________//S//_______________ Its: President and CEO MICHAEL P. OATES
______________//S//________________



--------------------------------------------------------------------------------



 